ORDER
Tsoucalas, Judge:
In accordance with the decision (Aug. 2,1995) and mandate (Sept. 26,1995) of the United States Court of Appeals for the Federal Circuit (“CAFC”), Appeal No. 95-1077, remanding this case with instructions, it is
Ordered that the decision and Declaratory Judgment of this Court in Kemira Fibres Oy v. United States, 18 CIT 831, Slip Op. 94-139 (Sept. 8, 1994), is vacated; and it is further
Ordered that the order of this Court in connection with Kemira Fibres, dated September 8, 1994, which directed the Department of Commerce, International Trade Administration (“Commerce”) to revoke the antidumping duty order concerning Viscose Rayon Staple Fiber From Finland, 44 Fed. Reg. 17,156 (1979), terminate the administrative review of Finnish viscose rayon staple fiber for 1993-94, and end the suspension of liquidation of plaintiffs imports is vacated and Commerce may proceed with further proceedings consistent with the CAFC’s opinion, and it is further
Ordered that the complaint is dismissed.